Affirmed and Memorandum Opinion filed July 2, 2009







Affirmed
and Memorandum Opinion filed July 2, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01071-CR
____________
 
LESLIE GARCIA MENDEZ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 268th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
48,137
 

 
M E M O R A N D U M   O P I N I O N
Appellant
was convicted of the offense of theft. On October 27, 2008, the trial court
sentenced appellant to confinement for eight years in the Institutional
Division of the Texas Department of Criminal Justice.
On May
21, 2009, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On June 22, 2009, the trial court conducted the hearing.  The
record of the hearing was filed in this court on June 23, 2009.




The
trial court found appellant no longer desires to prosecute her appeal.  On the
basis of those findings, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).  We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
 
Panel consists of Justices Seymore,
Brown, and Sullivan.
Do not publish - Tex. R. App. P. 47.2(b).